TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00035-CR





Frank Flores, III, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. CR88-0149-B, HONORABLE CURT F. STEIB, JUDGE PRESIDING





PER CURIAM


		This is an appeal from an order revoking probation.  Appellant has filed an
amended motion to withdraw the appeal.  No decision of this Court has been delivered.  The
motion is granted and the appeal is dismissed.  Appellant's original motion to dismiss appeal is
dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Amended Motion

Filed:  June 7, 1995

Do Not Publish